DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on December 7, 2020.
Currently, claims 1-28 are pending in the instant application. Claims 1-6 and 14-27 are withdrawn from further consideration as being drawn to nonelected inventions. Accordingly, claims 7-13 and 28 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Information Disclosure Statement
The information disclosure statement filed on October 13, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                       Maintained Objections/Rejections
                                  		       Specification
The specification and the abstract remain objected to for the reasons as set forth in the Office action mailed on July 16, 2020 because applicant did not submit amended specification and abstract.

			Claim Rejections - 35 USC § 103
Claims 7-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Zhang et al., Zhu et al., Jiang et al., Liu et al., and Shen et al. for the reasons as set forth in the Office action mailed on July 16, 2020 and for the reasons set forth below. 
Applicant's arguments filed on December 7, 2020 have been fully considered but they are not persuasive. As an initial matter, note that the amended claims are replete with §112(b) issues as explained in the rejection below. Hence, the amendments introduced into the claims do not change the nature/scope/limitations of the subject matter as previously examined and the ground of rejection under §103. Applicant argues that the claims are not obvious because Li’s teaching cannot be used to predict lung cancer recurrence due to alleged deficiencies in the experimental methods and the Li’s fold change data are not blood-based. Contrary to applicant’s arguments, Li expressly reported that “miR-486 and miR-150 could be potential blood-based biomarkers for early diagnosis of NSCLC. Monitoring change of miR-486 expression in plasma might be an effective and non-invasive method for recurrence prediction of early-staged NSCLC patients.” (emphasis added). See page 2. See also page 4 reporting “real-time PCR revealed significantly higher levels of miR-486 (P = 0.008) and miR-150 (P = 0.0488) in plasma samples from NSCLC patients than those from normal control subjects” (emphasis added). Hence, applicant’s personal interpretation/opinion of the Li reference and Li’s experimental . 
Applicant continues to attack cited references individually and argues what is allegedly not taught by each individual reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It appears applicant attempts to argue that Zhang’s method involved “extensive effort and expense”, whereas the claimed method uses a search engine. The examiner fails to understand the relevance of applicant’s argument. Note that the instant rejection is not established solely on Zhang. As noted above, applicant cannot show nonobviousness by attacking references individually when the obviousness is established on a combined teachings/knowledge taught by several references. In the instant case, search of relevant prior art literature of NSCLC-related miRNA biomarkers and selecting/experimentally verifying several (e.g., ten) miRNAs previously identified in the literature by several research groups were known in the art as evidenced by Li. Now, note that the obviousness rationale of the instant rejection is based on applying Li’s approach, which would thus involve search of prior art literature pertaining to NSCLC miRNA biomarkers known in the prior art including those of Zhang and experimentally validating prior art’s biomarkers. Hence, the mere fact that Zhang taught NSCLC miRNA biomarkers by experimental methods is irrelevant and insufficient to show alleged nonobviousness of the claims.
Applicant argues Zhu identified only miR-29c as an upregulated miRNA “after effort and expense” and after normalization, whereas the instant claims identified miR-29c but not miR-93 or miR-429. In response, it is noted that the fact that Zhu additionally identified serum miR-429 prima facie obvious.
Applicant continues to attack individual references and argues what is allegedly different from the instant claims. Applicant’s individual arguments against individual references do not qualify as proper rebuttal arguments addressing the instant obviousness rejection based on a combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hence, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims are not obvious. However, for completeness, the examiner will continue to respond to applicant’s spurious arguments. 
Applicant argues that Jiang taught miR-205 is upregulated in NSCLC, whereas claim 28 requires that miR-205 has “no change”, In response, applicant’s attention is directed to the fact that claim 28 is a new claim thus is not rejected in the instant rejection. Thus, the examiner fails to understand the relevance of applicant’s argument. 
Applicant argues Liu used RNU6B snRNA as a normalization, whereas the instant claims use miR-16. In response, applicant’s attention is directed to the fact that use of miR-16a as a normalization, internal control when performing qRT-PCR-based miRNA expression profiling 
Applicant alleges that the claims are “a novel method to select higher quality up-regulated miRNA biomarker candidates and internal controls for experimental screening of” lung cancer and Shen’s miRNAs are different from the claimed upregulated miRNAs. In response, applicant’s mere allegation of “novel” method with “higher quality” is not corroborated by any objective evidence thus such allegation amounts to a general allegation of patentability under §103, thereby failing to comply with 37 CFR 1.111(b). In addition, the instant rejection is not solely based on Shen alone thus applicant cannot show nonobviousness by pointing out the differences between Shen alone and the instant claims. Furthermore, upregulated miR-21 by qRT-PCR in NSCLC plasma was an art-recognized, scientific fact as evidenced by Shen as well as Li, wherein miR-21 is expressly claimed as an upregulated miRNA in the instant claims. 
Applicant argues that only miR-21 among 10 miRNAs was upregulated in Li’s literature search and that the normalization process is different as the claimed normalization method uses “a mean ∆Ct signal”. Contrary to applicant’s argument, Li taught that miR-486 and miR-21, two of miRNAs claimed in the instant case, are upregulated in NSCLC. In addition, the instant rejection is based on all of the serum/plasma miRNA biomarkers of NSCLC disclosed by the prior art literature by six different research groups (Li, Zhang, Zhu, Jiang, Liu, and Shen) cited in the instant rejection, wherein the combination of the six different research groups teaches that upregulation of miR-486, miR-21, miR-122, miR-29c, miR-25, miR-30d, miR-205, and miR-195, all of eight miRNAs claimed in the instant case, is NSCLC biomarkers. Now, note that experimentally validating miRNA biomarkers by assays (e.g., qRT-PCR) following a prior art literature search for NSCLC miRNA biomarkers identified by several research groups was already practiced by relevant artisans as evidenced by Li. Hence, the combined teachings of the cited references in the instant rejection do render the claimed method obvious. Further, t) method such as using Ct values of miRNAs in NSCLC sample normalized in relation to miR-16 using “Ct values of miR-16” for qRT-PCR was an art-recognized methodology as reported by Shen. See page 581.
Applicant argues that the claims are not obvious because Li selected miRNAs that differ from the instantly claimed miRNAs. In response, applicant’s attention is directed to the fact that the instant rejection is not an anticipation rejection in which a single reference is required to describe all claim limitations. In addition, the instant obviousness rejection is not solely based on Li’s disclosure alone. Again, applicant cannot attack a single cited reference to show nonobviousness when the rejection is based on a combined teachings of prior art references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hence, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims are not obvious.
Applicant argues that it is “impossible” to arrive at the “identical list disclosed in Table 1” because the miRNAs disclosed by the cited art are different from those of Table 1. In response, applicant’s attention is directed to the fact that same list of miRNAs in Table 1 is not recited/claimed in the rejected claims. For instance, miR-411 in Table 1 is not recited in claim 8. Note that limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, applicant’s mere allegation that it is “impossible” to arrive at the claimed method is not found persuasive because applicant failed to clearly and persuasively articulate a scientific/logical reasoning as to the alleged impossibility of arriving at the claimed method over the combination of the cited references. 
Applicant attempts to undermine Li’s experimental methodology and argues that it is “surprising” that applicant obtained “statistically significant” level of miR-486. In response, really unexpected.” (emphasis added). See MPEP §716.02. In addition, note that the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP 716.02. Moreover, contrary to applicant’s baseless allegation, Li expressly reported that plasma miR-486 is significantly higher with statistical significance (P = 0.008) in NSCLC patients compared to normal controls. See page 4. Hence, one of ordinary skill in the art would have reasonably expected that miR-486 would be upregulated in NSCLC plasma samples when normalized against miR-16, which was known to be used as an internal, normalization control as taught by Shen. As such, there is nothing “surprising” regarding the results disclosed in the specification.  
Applicant’s repeated, continued allegations that the instant claims are “innovative methods” without providing any persuasive rebuttal arguments addressing the combination of the cited references/knowledge disclosed therein and/or objective, factual evidence are not found persuasive to show the alleged nonobviousness of the claims.
In view of the foregoing, this rejection is maintained. 

			Claim Rejections - 35 USC § 101

Applicant's arguments filed on December 7, 2020 have been fully considered but they are not persuasive. Applicant argues that the claims are patent eligible because the claimed method allegedly involves “brilliant innovative methods” with allegedly “surprising” results by attacking prior art teachings of each of Li, Zhang, Zhu, and Shen. In response, applicant’s attention is directed to the fact that the instant rejection is not an obviousness rejection, which may be overcome by an objective evidence of unexpected results. Applicant’s arguments do not whatsoever show why the instant claims do not recite a natural correlation (e.g., expression levels of naturally occurring miRNAs correlate with lung cancer stage/type) and an abstract idea (e.g., identifying, comparing, determining) that can be performed in the human mind. Further, there is no objective evidence that demonstrates that the instant claims are indeed “innovative” and “surprising”. Furthermore, note that the issue of novelty is irrelevant to the patent ineligibility issues under §101 as noted by the Supreme Court in Myriad Genetics, Inc. 133 S. Ct. at 2117 that “[g]roundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.” (emphasis added). See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the court ruled that a method claim directed to a judicial exception is not patent eligible under §101, regardless of whether the judicial exception was previously unknown by stating that while the underlying discovery “may have been a significant contribution to the medical field, that alone does not make it patentable…But even such valuable contribution can fall short of statutory patentable subject matter, as it does here.” (emphasis added). As such, even if the instant claims were to be indeed drawn to “brilliant innovative methods”, which the examiner strongly disagrees with, “a significant .
Applicant argues that the method steps claimed in the instant case differ from those of each of Li, Zhang, Zhu, Liang, Liu, and Shen thus the claimed method is not well understood, routine, and conventional known in the prior art. Contrary to applicant’s argument, there is no single method step claimed in the instant case that is new such that no relevant artisan in the relevant art utilized before the effective filing date. Is applicant arguing that searching the art-recognized database (e.g., PubMed) was never tried by a relevant artisan such that use of PubMed was unconventional and indeed invented by applicant? Is applicant arguing use of miRNA biomarkers for lung cancer diagnosis/prognosis comprising obtaining a plasma/serum sample and performing miRNA expression profiling that provides upregulated and downregulated miRNAs in the sample was in the unknown, unexplored territory as of December 21, 2017? Is applicant arguing that qRT-PCR-based or microarray-based miRNA expression profiling assays were unconventional before the effective filing date? Is applicant arguing use of miR-16 expression level as an internal, normalization control was unconventional and unknown before the effective filing date? The examiner fails to understand what was so unconventional and unknown in the relevant art. The evidence presented in the last Office action does show that all of the method steps either taken individually or in combination were within the technical grasp of a relevant artisan in the relevant art. There is no recited method step that is beyond the normal understanding of a relevant artisan. Applicant did not provide any persuasive arguments as to why the method steps recited in the claims amount to “significantly more” than the recited law of nature and abstract idea.
In view of the foregoing, this rejection is maintained. 

	                  New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Claim 28 depends from claim 12, which in turn depends from claim 8. 
It is noted that claim 28 recites “miR-418” as one of miRNA biomarkers measured for SCC NSCLC diagnosis. However, claims 8 and 12 do not recite “miR-418” as one of miRNA biomarkers. Hence, claim 28 broadens the subject matter of claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-13 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-13 and 28 recite “using a search engine, Pubmed” while simultaneously reciting “Google and Pubmed”. It is unclear whether only Pubmed is claimed as the search engine or use of two search engines “Google and Pubmed” is required.
Claims 7-13 and 28 recite “serum/plasma samples obtained from a person and control healthy subjects”. The claims fail to particularly point out and distinctly claim the type of “person” from whom the samples should be obtained.
Claims 7-13 and 28 recite “identifying single or multiple up- and/or down-regulated miRNA biomarker(s)” and “determining a person with the biomarker level higher than the control level as a lung cancer patient.” As such, the claims as written read on identifying downregulated miRNA biomarkers alone or both upregulated and downregulated miRNA biomarkers, while the claims require only upregulated miRNA biomarkers should be used to determine a lung cancer patient. Hence, it is unclear why downregulated miRNA biomarkers should be identified when the determination of a lung cancer patient requires only upregulated biomarkers. 
Claim 28 recites that miR-205 has “no change”. This limitation conflicts with the limitation that miR-205 is recited in the “group of up-regulated miRNA biomarkers”. Hence, claim 28 recites conflicting limitations, thereby rendering the metes and bounds of the claim indefinite. Since the subject matter of claim 28 cannot be ascertained for the reasons indicated in the §112(d) rejection and in the instant rejection, claim 28 will not be further treated on the merits in the instant case because it is impossible to understand what is claimed in claim 28.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/DANA H SHIN/Primary Examiner, Art Unit 1635